 

Exhibit 10.2

 



EXECUTION
 
LENDER JOINDER AGREEMENT
 
This LENDER JOINDER AGREEMENT (this “Agreement”), dated as of June 28, 2013, is
entered into by and between PNC Bank, National Association (the “New Lender”)
and BlueLinx Corporation (the “Administrative Borrower”). Capitalized terms used
herein and not otherwise defined shall have the meanings set forth in the Loan
Agreement (as defined below).
 
RECITALS
 
WHEREAS, the Administrative Borrower, BlueLinx Services Inc. (“BSI”), BlueLinx
Florida LP (“BFLP”, and together with Administrative Borrower and BSI,
collectively, “Borrowers”), the Guarantors party thereto, the Lenders party
thereto and Wells Fargo Bank, National Association, as Administrative and
Collateral Agent, entered into that certain Amended and Restated Loan and
Security Agreement, dated August 4, 2006 (as amended and modified from time to
time, the “Loan Agreement”);
 
WHEREAS, pursuant to Section 2.6 of the Loan Agreement, the Borrowers have
requested that the Revolving Loan Threshold Limit be increased by $25,000,000 to
an aggregate amount of $447,500,000; and
 
WHEREAS, the New Lender has agreed to provide a Commitment in the amount of
$25,000,000 on the terms and conditions set forth herein and to become a Lender
under the Loan Agreement in connection therewith.
 
NOW, THEREFORE, IN CONSIDERATION of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:
 
AGREEMENT
 
1.           The New Lender hereby agrees to provide a Commitment in the amount
of $25,000,000.
 
2.            The Borrower will prepay and reborrow (pursuant to the terms of
the Loan Agreement) the outstanding Revolving Loans as of the date hereof, if
any, in an amount necessary such that after giving effect to the increase in the
Revolving Threshold Limit, each Lender (existing Lenders and the New Lender)
will hold its Pro Rata Share of outstanding Revolving Loans.
 
3.           The New Lender shall be deemed to have purchased, without recourse,
a risk participation from the issuer in respect of any Letter of Credit
Accommodations (“Issuing Bank”) in each Letter of Credit Accommodation issued by
such Issuing Bank or otherwise existing under the Loan Agreement, and each
reimbursement obligation in respect of such Letter of Credit Accommodation, in
the amount equal to its Pro Rata Share of such Letter of Credit Accommodations
and reimbursement obligations, and agrees to pay to Administrative and
Collateral Agent, for the account of such Issuing Bank, New Lender’s Pro Rata
Share of any amount at any time payable by such Issuing Bank under the
applicable Letter of Credit Accommodation in accordance with the terms of the
Loan Agreement.
 

 

 

 

 
4.           New Lender (a) represents and warrants that it has full power and
authority, and has taken all action necessary, to execute and deliver this
Agreement and to consummate the transactions contemplated hereby and to become a
Lender under the Loan Agreement and the other Financing Agreements, (b) confirms
that it has received copies of the Loan Agreement and the other Financing
Agreements, together with copies of the financial statements referred to therein
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Agreement; (c) agrees
that it will, independently and without reliance upon Administrative and
Collateral Agent, or any other Lender, based upon such documents and information
as it shall deem appropriate at the time, continue to make its own credit
decisions in taking or not taking any action under the Financing Agreements; (d)
confirms that it is an Eligible Transferee; (e) appoints and authorizes the
Administrative and Collateral Agent to take such action as agent on its behalf
and to exercise such powers under the Financing Agreements as are delegated to
Administrative and Collateral Agent by the terms thereof, together with such
powers as are reasonably incidental thereto; and (f) agrees that it will perform
in accordance with their terms all of the obligations which by the terms of the
Financing Agreements are required to be performed by it as a Lender.
 
5.           As of the date hereof, the New Lender shall (a) be a party to the
Loan Agreement and the other Financing Agreements, (b) be a “Lender” for all
purposes of the Loan Agreement and the other Financing Agreements, and (c) to
the extent of the interest acquired by the New Lender pursuant to this
Agreement, have the rights and obligations of a Lender under the Loan Agreement
and the other Financing Agreements.
 
6.           This Lender Joinder Agreement may be executed in counterparts and
by the parties hereto in separate counterparts, each of which when so executed
and delivered shall be an original, but all of which shall together constitute
one and the same instrument.  This Lender Joinder Agreement may be executed and
delivered by telecopier or other facsimile transmission all with the same force
and effect as if the same were a fully executed and delivered original manual
counterpart.
 
7.            THIS LENDER JOINDER AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
 
[remainder of page intentionally left blank]
 

2

 

 

 
IN WITNESS WHEREOF, the parties hereto have caused this Lender Joinder Agreement
to be executed by their respective officers, as of the first date written above.
 

 
PNC BANK, NATIONAL ASSOCIATION,
as New Lender
            By:     /s/ Oz K. Lindley   Name: Oz K. Lindley   Title:  
Senior Vice President 

 

 
BLUELINX CORPORATION,
  a Georgia corporation, as Administrative
Borrower             By:     /s/ H. Douglas Goforth    Name: H. Douglas Goforth
  Title:   Treasurer and CFO

 
ACCEPTED THIS 28 DAY OF
JUNE, 2013
 
WELLS FARGO BANK, NATIONAL ASSOCIATION,

a national banking association, as
Administrative and Collateral Agent
        By :  /s/     Thomas A. Martin Name:  Thomas A. Martin Title:    Vice
President

 
[Signature Page to Lender Joinder Agreement – PNC Bank]

 